Curia, per Johnson, Ch.
That the defendant is not, in the character of administrator, entitled to receive the money due on the bond, is directly decided in Ex-parte Foster, Rice’s Eq. Rep. 19. The power delegated to him by the Ordinary, is to administer the goods and chattels, rights and credits, which were of his intestate, at the time of his death, and his bond is conditioned to perform that duty. His lands descended immediately to his heirs, and although by law they are subject to the payment of debts, the administrator has no power over them. It is plain, therefore, that the sureties to his bond would not be liable for money received by him, arising from sales of real estate.
The creditors are, however, entitled to be paid out of the fund, and the court might, in its discretion, confide the fund to any one, to be administered. But it may well be supposed, that the administrator has already had notice of all the demands against the estate, and it is more fit that the fund should be paid to him. He must, however, give security for its faithful administration. If he refuse or neglect to do so, it will be the duty of the master to administer it.
It is, therefore, ordered and decreed, that the master do deliver to the defendant the bond of Charles Jugnot, referred to in the proceedings, on his entering into bond, to the master, in double the amount due on the said bond, with *402a condition that he shall well and faithfully apply the proceeds thereof, in the due course of the administration of his intestate’s estate; and if the defendant shall refuse or neglect to do so, for the space of thirty days after notice of this order, the said master is hereby ordered to advertise for creditors to come in and establish their demands against the intestate, within a certain time, to be prescribed by him, and that on the receipt of the money due on the said bond, he do apply the same to the payment of the debts due by the intestate, in the order prescribed by law; and if after the payment of all the debts, any balance remains in his hands, he do distribute the same amongst the intestate’s heirs, or next of kin, in the proportions prescribed by the Act for the distribution of intestates’s estates.
Dunkin and Harper, Chancellors, concurred.
JohnstoN, Ch. absent from indisposition.